Fowler, J.,
delivered the opinion of the Court.
The only question presented by this appeal is the validity of the Act of 1890, chapter 183, entitled “An Act to create a Treasurer for Calvert County, and to provide for the collection of taxes therein.”
It was earnestly contended on behalf of the appellants, that this Act is in conflict with section 29, of Article 3, of the Constitution of Maryland, which provides “that every law shall embrace but one subject, and that shall be described in its title.” Secondly, that the appellee, who was not nominated to the Senate and appointed by the Governor within fifty days from the beginning of the session of the Legislature, was not nominated and appointed as required by section 13, of Article 2 of said Constitution, which provides that all “civil officers appointed by the Governor and Senate shall be nominated to the Senate within fifty days from the commencement of each regular session of the Legislature.”
The title of this Act is brief, but comprehensive, and the one general subject described therein is the collection of taxes in Calvert County. The Act creates a treasurer, provides for his appointment, and the mode of collecting taxes by him. It is obvious that such a law necessarily involves provisions setting forth the tenure of office of the treasurer, his duties, compensation and powers, and among these powers is one authorizing him to appoint a deputy. This is clearly within the purview and scope of the Act, and germane to the general subject embraced in its body and de*606scribed in its title. It would be absurd to require the title to set forth all the details of the Act. Such a construction would “embarrass legislation, and encumber laws with long and prolix titles.” Mayor, etc., of Annapolis vs. State of Maryland, 30 Md., 119. It was urged, however, that the Act of 1890, chapter 183, is void, in so far as it provides that the deputy-treasurer shall be the clerk of the County Commissioners. But in County Commissioners of Dorchester Co. vs. Meekins, 50 Md., 28, the Act of 1878, chapter 160, which creates a system for levying, collecting, and disbursing the public money of Dorchester County was held valid, and not obnoxious to section 29, of Article 3 of the Constitution, although said Act provided that the county treasurer himself should be clerk to the County Commissioners. We can see no reason why, if the Act of 1878, chapter 160, was held constitutional, the Act of 1890, chapter 183, should not be equally so. The former requires the treasurer of the county, and the latter the deputy treasurer, to perform the duties of clerk of the County Commissioners. “Every reasonable intendment must be made, * * * * and an Act will not be held unconstitutional, unless it is in such plain conflict with some provisions of the Constitution as to leave no discretion to the Court in the premises.” See Meekin’s Case, 50 Md., 28.
The remaining objection is disposed of by the decision of this Court in the recent case of Merrill, et al. vs. Board of County School Commissioners of Garrett Co., 70 Md., 209, in which it was held that section 13, of Article 2, of the Constitution, applies “to the appointment of all civil oiflcers by the Governor, under laws in force at the commencement of the session, but not to appointments to be made under laws passed during the session.”
*607(Decided 1st July, 1890.)
Agreeing with the views of the Circuit Court for Calvert County upon the questions involved in this appeal, its order will be affirmed.
Order affirmed, with costs.